DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.                                                                                                                                                                                       
Response to Amendment
2.	This action is responsive to the Applicant’s amendment filed on January 20, 2022.3.	Claims 1-20 are pending. 4.	Claims 1, 9, and 14 are independent.5.	Claims  1, 9, and 14 are amended.
Terminal Disclaimer
6.	The terminal disclaimer filed on January 20, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10, 223, 452 has been reviewed and is accepted.

Response to Arguments
7.	Applicant's arguments filed on January 20, 2022 have been fully considered but they are not persuasive.

8.	Regarding the rejections of independent claims 1, 9, and 14 under 35 U.S.C. 103 applicant argues that Mihai in view of Morrill as cited in the previous rejections does not teach “in response to obtaining the input, accessing the web content and receiving mark-up language code that describes the web content for presentation by the application, the mark-up language code including references to one or more search providers that are referenced in the web content and usable by the application for searches, the references including attributes that specify the one or more search providers”.
Examiner respectfully disagrees. Applicant’s arguments that “Nothing in [0044]-[0045] of Mihai suggests that the interface information and the registered information of the search provider 240 is provided in HTML returned by the web server 220”. First, as well known in the computing world, HTML (HyperText Markup Language) is the most basic building block of the Web. It defines the meaning and structure of web content1. 
Similarly, unlike the characterization by the applicant, Mihai clearly suggests and teaches that the information returned by the search provider is in hypertext markup language (HTML). Specifically, Mihai as in [0043] is clear that the returned information (web content) in in “HTML”, e.g., “….In one embodiment, the returned information is in hypertext markup language ( HTML) which is interpreted by the client browser 210 and displayed for the user 200”). Here, Mihai states that the accessed web content is through the utilization of HTML code.  	Further, Mihai as in [0071] describes that “Each page begins as a "code behind" object, which consists of code which creates HTML code. The HTML code is then sent to the client browser 210. A code behind object which is created by web server 220 in response to a ubiquitous search request calls one or more of the search context's methods in order to communicate with the two search providers 240. Because of the standardized interfaces 250 which have been created, responses from the search providers 240 are returned to the web server 220 which can be displayed in a uniform manner”.  Therefore, for all the reasons above applicant’s argument are not persuasive and the Mihai reference maintained in the instant application.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
8.	Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mihai et al. U.S. 2005/0076016 A1 (hereinafter Mihai) in view of Morrill et al. U.S. 2002/0107718 A1 (hereinafter Morrill).

Regarding claim 1, Mihai discloses a method comprising:  	obtaining, via an application of a computing device, input requesting web content (Mihai [0043] where the implemented system receives a user request for a web content, “The web server 220 receives requests for data from the client browser, and returns information”);  	in response to obtaining the input, accessing the web content and receiving mark-up language code that describes the web content for presentation by the application (Mihai [0043] discloses in return to the received request a hypertext markup language received by the client device, the markup language includes information about the web content, e.g., “the returned information is in hypertext markup language (HTML)”), the mark-up language code including references to one or more search providers that are referenced in the web content and usable by the application for searches, the references including attributes that specify the one or more search providers (Mihai [0043]-[0045] the system “search framework” [Figure 2, element 230] provide multiple search providers “provide in order for that search provider 240 to be included in the ubiquitous search provided by the search framework 230” and “the search framework 230 to support a search provider 240” See also [0074] where the html code ;  	in response to receiving the mark-up language code, identifying the one or more search providers as being referenced by the web content (Mihai [0043] & [0073] where the received html code includes information related to other search providers. The search framework connected to multiple search providers and utilized to provide such information, e.g., “the ubiquitous search framework is capable of detecting the implicit search provider associated with the current search and expose it separately from the set of all the other search providers”), according to the attributes in the mark-up language code (Mihai [0071] e.g., “Each page begins as a "code behind" object, which consists of code which creates HTML code. The HTML code is then sent to the client browser 210. A code behind object which is created by web server 220 in response to a ubiquitous search request calls one or more of the search context's methods in order to communicate with the two search providers 240”);  	generating a list from which a search provider for conducting the searches is selectable from the referenced and identified search providers, the list being generated using the attributes included in the references (Mihai [0055] & [0066] describes the system configured to generate list of search providers, in order to do so the system utilized basic attributes, “The basic search attributes generally used across many search providers 240 are configured, for each search request, using the ISearchOptions interface”), of the mark-up language code (Mihai [0071] e.g., ‘The HTML code is then sent to the client browser 210.”);    	exposing the list of referenced and identified search providers using the references within the mark-up language code of the web content (Mihai [Abstract], [0029], [0048] where multiple search providers exposed by the search framework module, e.g., “Full search functionality is exposed for all search providers currently configured with the search framework”. See also [0073] e.g., “the ubiquitous search framework is capable of detecting the implicit search provider associated with the current search and expose it separately from the set of all the other search providers”); 	enabling, in response to exposing the list of referenced and identified search providers (Mihai [0029] where various search providers enabled full search functionality exposed to conduct the requested search, See also [0073] & [0082]). 	Mihai implicitly but not specifically disclose search to be conducted using the search provider selected from the list of exposed search providers without installing the search provider. 	However, Morrill disclose search to be conducted using the search provider selected from the list of exposed search providers without installing the search provider (Morrill [0013] and [0045] describes that a search request received from a client and search conducted on the vendor website and other service providers indexed at the vendors website. one or more third party vendors without downloading the third party website. See also [0054]-[0055]).  	Therefore, it would have been obvious to one of the ordinary skill in the art at the time of invention was made to incorporate the host vendor driven multi-vendor search system for dynamic-market preference tracking taught by Morrill into the ubiquitous search framework taught by Mihai, thus method enables consumer to search related vendor's offerings through a single site by redirecting client using extracted locator address (Morrill [0013]).
  	Regarding claim 2, the rejection of claim 1 is hereby incorporated by reference, the combination of Mihai and Morrill discloses a method, wherein the attributes included in the references includes descriptions of the one or more search providers that enable a search component of the application to recognize the one or more search providers as being referenced by the web content (Mihai [0019] describes that the invention provides to a user to search any number of repositories and search engines (i.e., search providers. This is equivalent to enabling search using various search providers. See also [0055] & [0066] describes the system configured to generate list of search providers, in order to do so the system utilized basic attributes). 
Regarding claim 3, the rejection of claim 1 is hereby incorporated by reference, the combination of Mihai and Morrill discloses a method, wherein the exposing the list of referenced search providers comprises causing a search button displayed by the application to gleam (Morrill [0069] and [Figure 5, element 61] where a search provider linked to a result page, which is equivalent to gleaming hypertext data). 
Regarding claim 4, the rejection of claim 1 is hereby incorporated by reference, the combination of Mihai and Morrill discloses a method, wherein the exposing the list of referenced search providers comprises causing the application to display a dropdown menu containing the list of referenced search providers (Mihai [0066] where the system enable listing of search providers to be accessed by the search client). 
Regarding claim 5, the rejection of claim 1 is hereby incorporated by reference, the combination of Mihai and Morrill discloses a method, wherein the exposing the list of referenced search providers comprises causing the application to display an icon associated with the list of referenced search providers that is operable to display the list (Mihai [0071] where the search provider display search providers, e.g., “responses from the search providers 240 are returned to the web server 220 which can be displayed in a uniform manner”). 
Regarding claim 6, the rejection of claim 1 is hereby incorporated by reference, the combination of Mihai and Morrill discloses a method, wherein individual search providers of the list are selectable via the list to cause the application to perform a search using a selected one of the referenced search providers (Mihai [Abstract], [0029], [0048] where multiple search providers exposed by the search framework module, e.g., “Full search functionality is exposed for all search providers currently configured with the search framework”. See also [0073] e.g., “the ubiquitous search framework is capable of detecting the implicit search provider associated with the current search and expose it separately from the set of all the other search providers”). 
Regarding claim 7, the rejection of claim 1 is hereby incorporated by reference, the combination of Mihai and Morrill discloses a method, wherein the attributes that specify the one or more search providers include descriptive tags included in the mark-up language code that enable the detecting of the references (Mihai [0043] discloses in return to the received request a hypertext markup language received by the client device, the markup language includes information about the web content, e.g., “the returned information is in hypertext markup language (HTML) which is interpreted by the client browser 210 and displayed for the user 200”). 
Regarding claim 8, the rejection of claim 1 is hereby incorporated by reference, the combination of Mihai and Morrill discloses a method, wherein the application comprises a browser (Mihai [0043] e.g., “the search framework is implemented as a feature for use with a website in which search facilities are being provided. As shown in FIG. 2, a user 200, uses a client browser 210, to interact with a web server 220”). 
Regarding claims 9 and 14,  	these claims are similar in scope to claim 1 and are rejected under a similar rational.  	Regarding claims 10 and 15,  	these claims are similar in scope to claim 2 and are rejected under a similar rational. 
Regarding claims 11 and 16,  	these claims are similar in scope to claim 3 and are rejected under a similar rational. 
Regarding claims 12 and 18,  	these claims are similar in scope to claim 4 and are rejected under a similar rational.
Regarding claims 13 and 17,  	these claims are similar in scope to claim 5 and are rejected under a similar rational. 	Regarding claim 19,  	Claim 19 is similar in scope to claim 6 and is rejected under a similar rational.
Regarding claim 20,  	Claim 20 is similar in scope to claim 7 and is rejected under a similar rational.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU MITIKU whose telephone number is (571)270-1983.  The examiner can normally be reached on Monday – Friday 8:30AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara T Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU MITIKU/Examiner, Art Unit 2156              

/TAMARA T KYLE/           Supervisory Patent Examiner, Art Unit 2156                                                                                                                                                                                                                                           


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 HTML: HyperText Markup Language | MDN (mozilla.org)